UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 to Form 10-Q filed on November 15, 2007 ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 ASPEN DIVERSIFIED FUND LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 1230 Peachtree Street, N.E.Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noý Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1 Financial Statements (unaudited) Statements of Assets and Liabilities as of September 30, 2007 and December 31, 2006 1 Statements of Operations 2 Statements of Changes in Net Assets for the three months ended September 30, 2007 and 2006 3 Statements of Changes in Net Assets for the nine months ended September 30, 2007 and 2006 4 Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 Controls and Procedures 13 PART II – OTHER INFORMATION Page No. Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3 Defaults Upon Senior Securities 15 Item 4 Submission of Matters to a Vote of Security Holders 15 Item 5 Other Information 15 Item 6 Exhibits 15 Explanatory Note Aspen Diversified Fund LLC ("Aspen") is filing this first amendment on Form 10-Q/A to its Form 10-Q for the quarter ended September 30, 2007 (the "Form 10-Q"), in order to include financial information for the quarters ended September 30, 2007 and 2006 in its interim financial statements as required under Regulation S-X and to correct non-material inaccuracies in certain financial statements and other typographical errors. Except as described above, no other changes were made to the Form 10-Q filed on November 15, 2007. ii Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements Aspen Diversified Fund LLC Statements of Assets and Liabilities as of September 30, 2007 and December 31, 2006 September 30, December 31, 2007 2006 ASSETS Investments in investment funds–at fair value (cost: $71,848,450 and $50,773,930 at September 30, 2007 and December 31, 2006, respectively) $ 78,319,576 $ 54,058,174 Cash and cash equivalents 935,082 885,921 Interest and other receivables 3,672 7,675 Investments in transit 1,000,000 679,000 $ 80,258,330 $ 55,630,770 LIABILITIES AND NET ASSETS Liabilities Commissions payable $ 4,800 $ 2,183 Management, incentive and administrative fees payable 164,329 90,026 Membership redemptions payable 790,632 748,993 Capital contributions received in advance of admission date 1,461,545 1,466,950 2,421,306 2,308,152 Net assets 77,837,024 53,322,618 $ 80,258,330 $ 55,630,770 -1- Table of Contents Aspen Diversified Fund LLC Statements of Operations For the three For the three For the nine For the nine months ended months ended months ended months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Investment income Realized and unrealized gains on investments Realized gains on investments $ -0- $ 165,844 $ 45,519 $ 483,446 Unrealized (loss) gains on investments (1,490,522 ) 20,549 3,186,883 286,424 Net realized and unrealized (loss) gains on investments (1,490,522 ) 186,393 3,232,402 769,870 Interest income 10,890 24,485 33,281 34,888 Total investment (loss) income (1,479,632 ) 210,878 3,265,683 804,758 Operating expenses Management and incentive fees 152,285 46,827 675,248 88,579 Administrative fees 125,070 55,820 330,551 120,542 Bank fees 1,500 1,498 4,498 3,545 Trailing commissions 14,761 650 38,300 650 Total operating expenses 293,616 104,795 1,048,597 213,316 NET (DECREASE) INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (1,773,248 ) $ 106,083 $ 2,217,086 $ 591,442 -2- Table of Contents Aspen Diversified Fund LLC Statements of Changes in Net Assets for the three months ended September 30, 2007 Class A Class B Class E Total Net assets at June 30, 2007 $ 2,931,617 $ 51,249,811 $ 16,373,237 $ 70,554,665 Additions 269,000 9,707,484 203,688 10,180,172 Redemptions (81,168 ) (841,881 ) (201,516 ) (1,124,565 ) Net decrease from operations (83,843 ) (1,341,220 ) (348,185 ) (1,773,248 ) Net assets at September 30, 2007 $ 3,035,606 $ 58,774,194 $ 16,027,224 $ 77,837,024 Units outstanding at June 30, 2007 26,629 437,135 135,288 Additions 2,550 83,622 1,685 Redemptions (800 ) (7,397 ) (1,703 ) Units outstanding at September 30, 2007 28,379 513,360 135,270 Net asset value per unit at September 30, 2007 $ 106.96 $ 114.49 $ 118.48 Weighted average number of units outstanding 27,475 508,180 136,898 Decrease in net assets from operations per unit $ (3.05 ) $ (2.64 ) $ (2.54 ) Aspen Diversified Fund LLC Statements of Changes in Net Assets for the three months ended September 30, 2006 Class A Class B Class E Total Net assets at June 30, 2006 $ -0- $ 9,183,656 $ 15,673,651 $ 24,857,307 Additions 267,617 13,178,926 1,194,446 14,640,989 Redemptions -0- (307,758 ) (1,461,041 ) (1,768,799 ) Net increase from operations 111 72,428 33,544 106,083 Net assets at September 30, 2006 $ 267,728 $ 22,127,252 $ 15,440,600 $ 37,835,580 Units outstanding at June 30, 2006 -0- 86,494 145,355 Additions 2,646 124,895 10,993 Redemptions -0- (2,900 ) (13,448 ) Units outstanding at September 30, 2006 2,646 208,489 142,900 Net asset value per unit at September 30, 2006 $ 101.18 $ 106.13 $ 108.05 Weighted average number of units outstanding 1,679 161,919 145,394 Increase in net assets from operations per unit $ 0.07 $ 0.45 $ 0.23 -3- Table of Contents Aspen Diversified Fund LLC Statements of Changes in Net Assets for the nine months ended September 30, 2007 Class A Class B Class E Total Net assets at December 31, 2006 $ 1,321,283 $ 35,796,542 $ 16,204,793 $ 53,322,618 Additions 1,737,300 23,853,789 283,253 25,874,342 Redemptions (81,168 ) (2,298,509 ) (1,197,345 ) (3,577,022 ) Net increase from operations 58,191 1,422,372 736,523 2,217,086 Net assets at September 30, 2007 $ 3,035,606 $ 58,774,194 $ 16,027,224 $ 77,837,024 Units outstanding at December 31, 2006 12,558 322,352 142,914 Additions 16,621 211,393 2,374 Redemptions (800 ) (20,385 ) (10,018 ) Units outstanding at September 30, 2007 28,379 513,360 135,270 Net asset value per unit at September 30, 2007 $ 106.96 $ 114.49 $ 118.48 Weighted average number of units outstanding 22,227 405,918 141,904 Increase in net assets from operations per unit $ 2.62 $ 3.50 $ 5.19 Aspen Diversified Fund LLC Statements of Changes in Net Assets for the nine months ended September 30, 2006 Class A Class B Class E Total Net assets at December 31, 2005 $ -0- $ 521,142 $ 14,986,553 $ 15,507,695 Additions 267,617 21,939,431 1,689,239 23,896,287 Redemptions -0- (309,547 ) (1,850,297 ) (2,159,844 ) Net increase (decrease) from operations 111 (23,774 ) 615,105 591,442 Net assets at September 30, 2006 $ 267,728 $ 22,127,252 $ 15,440,600 $ 37,835,580 Units outstanding at December 31, 2005 -0- 5,039 144,363 Additions 2,646 206,367 15,512 Redemptions -0- (2,917 ) (16,975 ) Units outstanding at September 30, 2006 2,646 208,489 142,900 Net asset value per unit at September 30, 2006 $ 101.18 $ 106.13 $ 108.05 Weighted average number of units outstanding 1,679 50,304 145,587 Increase (decrease) in net assets from operations per unit $ 0.07 $ (0.47 ) $ 4.22 -4- Table of Contents Aspen Diversified Fund LLC Statements of Cash Flows For the nine For the nine months ended months ended September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ 2,217,086 $ 591,442 Adjustments to reconcile net increase in net assets resulting from operations to cash used in operating activities: Increase in investments in investment funds (25,574,519 ) (28,990,000 ) Redemptions from investments in investment funds 4,545,519 9,005,765 Net realized gains from investments (45,519 ) (483,446 ) Increase in unrealized gains from investments (3,186,883 ) (286,424 ) Decrease (increase) in interest receivable 4,003 (5,935 ) Increase in investments in transit (321,000 ) (5,700,000 ) Increase in commissions payable 2,617 650 Increase (decrease) in fees payable 74,303 (8,927 ) NET CASH USED IN OPERATING ACTIVITIES (22,284,393 ) (25,876,875 ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES Capital contributions received from members 25,868,937 28,181,619 Membership redemptions (3,535,383 ) (1,677,930 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 22,333,554 26,503,689 NET INCREASE IN CASH AND CASH EQUIVALENTS 49,161 626,814 Cash and cash equivalents at beginning of period 885,921 39,324 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 935,082 $ 666,138 -5- Table of Contents Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund allocates its assets among multiple investment managers by investing in investment funds that are traded by the managers. These investment funds engage in the trading of futures contracts, forwards and other commodity interests. The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the periods presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds. All of the financial instruments held by the investment funds are reported at fair value. Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition. Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Net Income from Investments in Investment Funds:Net income from investments in investment funds includes any realized gains and losses, unrealized gains and losses, and other expenses that are directly attributable to the Fund’s investments in investment funds. Income earned and expenses incurred by the investment funds are passed through to the Fund based on its percentage ownership in each respective fund. Investment transactions are recorded on their trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns. The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Effective January 1, 2007, the Fund adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48) entitled “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.” FIN 48 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements. The adoption of FIN 48 had no impact on the Fund’s financial statements. Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. At September 30, 2007, cash on deposit included approximately $836,000 in excess of federally insured limits. -6- Table of Contents New Accounting Standard:Effective January 1, 2008, the Fund adopted the requirements of Statement of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date. As such, the Fund will begin to classify its investments into Level I, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available. The impact on future presentation and disclosure is currently being considered by the Fund. The Fund has determined that the fair value of investments as a result of the adoption of this new standard on January 1, 2008 is unlikely to materially differ from the fair values at June 30, 2007. Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE B – INVESTMENTS IN INVESTMENT FUNDS At September 30, 2007 and during the nine months then ended, investments in investment funds and net investment income consisted of the following: Net Income % of Fund's (Loss) Cost Basis Fair Value Net Assets APM Hedged Global Commodity Fund, LDC $ 721,100 $ 6,600,980 $ 7,743,020 9.95% Aspect US Fund LLC (33,501 ) 10,838,000 11,274,818 14.49% CFM Discus Fund LTD (713,391 ) 4,545,519 3,787,363 4.87% FORT Global Contrarian, LP (18,773 ) 14,248,751 15,162,715 19.48% Global Commodity Systematic LP 175,989 1,480,000 1,655,989 2.13% Grinhan Diversified Fund (U.S.), LP 790,544 8,808,000 9,726,125 12.50% HFR MF Diversified Select Master Trust 1,458,024 13,450,000 15,622,200 20.07% Man-AHL Diversified II LP 434,602 4,164,200 5,071,443 6.52% Welton Global Capital Markets Fund, Ltd. 417,808 7,713,000 8,275,903 10.63% $ 3,232,402 71,848,450 78,319,576 100.64% Other assets, less liabilities (482,552 ) (0.64% ) $ 77,837,024 100.00% -7- Table of Contents At December 31, 2006 and during the nine months ended September 30, 2006, investments in investment funds and net investment income consisted of the following: Net Income % of Fund's (Loss) Cost Basis Fair Value Net Assets APM Hedged Global Commodity Fund, LDC $ 309,794 $ 4,750,980 $ 5,171,920 9.70% Aspect US Fund LLC (94,644 ) 6,250,000 6,720,319 12.60% CFM Discus Fund LTD (139,414 ) 4,500,000 4,500,754 8.44% CMF Winton Feeder I LP 280,366 -0- -0- 0.00% FORT Global Contrarian, LP 336,667 10,008,751 10,941,488 20.52% Grinhan Diversified Fund (U.S.), LP 21,200 4,800,000 4,927,581 9.24% HFR MF Diversified Select Master Trust 58,063 10,700,000 11,414,176 21.41% Man-AHL Diversified II LP (76,949 ) 4,164,200 4,636,841 8.70% Welton Global Capital Markets Fund, Ltd. 33,580 5,599,999 5,745,095 10.77% Windjammer Fund I, LLC 41,207 -0- -0- 0.00% $ 769,870 50,773,930 54,058,174 101.38% Other assets, less liabilities (735,556 ) (1.38% ) $ 53,322,618 100.00% The investment objectives and policies for the investment funds are as follows: Investment Fund Investment Objective Redemptions Permitted APM Hedged Global Commodity Fund, LDC Fixed Income Specialists Quarterly Aspect US Fund LLC Diversified Long-Term Trend Follower Monthly CFM Discus Fund LTD Diversified Short-Term Trend Follower Monthly FORT Global Contrarian, LP Contra-Trend Monthly Global Commodity Systematic LP (A-2 Units) Physical Commodity Specialists Monthly Global Commodity Systematic LP (B-2 Units) Physical Commodity Specialists Annually Grinham Diversified Fund (U.S.), LP Diversified Short-Term Trend Follower Monthly HFR MF Diversified Select Master Trust Diversified Long-Term Trend Follower Monthly Man-AHL Diversified II LP Diversified Long-Term Trend Follower Monthly Welton Global Capital Markets Fund, Ltd. Diversified Long-Term Trend Follower Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund. Information is not available to determine if an individual investment held by any of these investment funds exceeded 5% of the Fund’s capital at September 30, 2007 and December 31, 2006. At September 30, 2007 and December 31, 2006, the Fund had remitted $1,000,000 and $679,000, respectively, to the investment funds that will not be credited to its respective capital accounts of those funds until the first day of the following month. These amounts have been recorded as investments in transit. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members. Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. -8- Table of Contents The Fund admits members only on the first day of each month. At September 30, 2007 and December 31, 2006, the Fund had received capital contributions of $1,461,545 and $1,466,950, respectively that were credited to the member’s capital accounts on first day of the following month. These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class. The annual fee percentages by unit class are as follows: Class A Units Class B Units Class E Units Management fees 1.00% 1.00% 0.00% Incentive fees 10.00% 10.00% 0.00% Administrative fees 0.65% 0.65% 0.65% The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark, as defined. During the three months ended September 30, 2007 and 2006, the Fund recognized management and incentive fee expenses of $152,285 and $46,827, respectively. During the nine months ended September 30, 2007 and 2006, the Fund recognized management and incentive fee expenses of $675,248 and $88,579, respectively. During the three months ended September 30, 2007 and 2006, the Fund recognized administrative fee expenses of $125,070 and $55,820, respectively related to certain accounting and administrative services provided by the managing member. During the nine months ended September 30, 2007 and 2006, the Fund recognized administrative fee expenses of $330,551 and $120,542, respectively, related to certain accounting and administrative services provided by the managing member. At September 30, 2007 and December 31, 2006, accounts payable consisted of $164,329 and $90,026, respectively, related to management fees, incentive fees and administrative fees. NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the quarter ended September 30, 2007: Per unit activity: Class A Units Class B Units Class E Units Beginning net unit value at July 1, 2007 $ 110.09 $ 117.24 $ 121.02 Net loss from investments in investment funds (2.17 ) (2.30 ) (2.36 ) Interest income 0.02 0.02 0.01 Total net loss (2.15 ) (2.28 ) (2.35 ) Management fees (0.27 ) (0.28 ) -0- Administrative fees (0.17 ) (0.19 ) (0.19 ) Other expenses (0.54 ) -0- -0- Total expenses (0.98 ) (0.47 ) (0.19 ) Ending unit value at September 30, 2007 $ 106.96 $ 114.49 $ 118.48 These amounts were calculated based on the weighted average of monthly units outstanding by class. -9- Table of Contents Class A Units Class B Units Class E Units Net investment income (1.96% ) (1.92% ) (2.02% ) Operating expenses and management fees (0.93% ) (0.42% ) (0.17% ) Net income (2.89% ) (2.34% ) (2.18% ) Rate of return (2.84% ) (2.35% ) (2.10% ) The portfolio turnover rate for the quarter ended September 30, 2007 was 0.00%. Financial highlights were as follows for the nine months ended September 30, 2007: Per unit activity: Class A Units Class B Units Class E Units Beginning net unit value at January 1, 2007 $ 105.21 $ 111.05 $ 113.39 Net income from investments in investment funds 5.14 5.47 5.60 Interest income 0.05 0.05 0.06 Total income 5.19 5.52 5.66 Management fees (0.79 ) (0.84 ) -0- Incentive fees (0.54 ) (0.69 ) -0- Administrative fees (0.52 ) (0.54 ) (0.56 ) Other expenses (1.59 ) (0.01 ) (0.01 ) Total expenses (3.44 ) (2.08 ) (0.57 ) Ending unit value at September 30, 2007 $ 106.96 $ 114.49 $ 118.48 These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class E Units Net investment income 5.99% 5.07% 5.00% Operating expenses and management fees (3.51% ) (1.95% ) (0.49% ) Net income 2.48% 3.13% 4.51% Rate of return 1.67% 3.10% 4.49% The portfolio turnover rate for the nine months ended September 30, 2007 was 0.00%. Financial highlights were as follows for the quarter ended September 30, 2006: Per unit activity: Class A Units * Class B Units Class E Units Beginning net unit value at July 1, 2006 $ 0.00 $ 106.18 $ 107.83 Unit purchase value 100.00 N/A N/A Net income from investments in investment funds 1.76 0.32 0.32 Interest income 0.03 0.08 0.08 Total income 1.79 0.40 0.40 Management fees (0.17 ) (0.27 ) -0- Administrative fees (0.11 ) (0.17 ) (0.17 ) Other expenses (0.33 ) (0.01 ) (0.01 ) Total expenses (0.61 ) (0.45 ) (0.18 ) Ending unit value at September 30, 2006 $ 101.18 $ 106.13 $ 108.05 * Class A Units were first issued on August 1, 2006 These amounts were calculated based on the weighted average of monthly units outstanding by class. -10- Table of Contents Class A Units Class B Units Class E Units Net investment income 0.76% 0.88% 0.38% Operating expenses and management fees (0.70% ) (0.45% ) (0.17% ) Net income 0.07% 0.42% 0.21% Rate of return 1.18% (0.04% ) 0.21% The portfolio turnover rate for the quarter ended September 30, 2006 was 13.21%. Financial highlights were as follows for the nine months ended September 30, 2006: Per unit activity: Class A Units * Class B Units Class E Units Beginning net unit value at January 1, 2006 $ 0.00 $ 103.43 $ 103.81 Unit purchase value 100.00 N/A N/A Net income from investments in investment funds 1.76 4.64 4.65 Interest income 0.03 0.13 0.13 Total income 1.79 4.77 4.78 Management fees (0.17 ) (0.80 ) -0- Incentive fees -0- (0.74 ) -0- Administrative fees (0.11 ) (0.52 ) (0.52 ) Other expenses (0.33 ) (0.01 ) (0.02 ) Total expenses (0.61 ) (2.07 ) (0.54 ) Ending unit value at September 30, 2006 $ 101.18 $ 106.13 $ 108.05 * Class A Units were first issued on August 1, 2006 These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class E Units Net investment income 0.76% 2.05% 4.43% Operating expenses and management fees (0.70% ) (2.50% ) (0.50% ) Net income 0.07% (0.44% ) 3.93% Rate of return 1.18% 2.61% 4.08% The portfolio turnover rate for the nine months ended September 30, 2006 was 29.25%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Registrant’s liquidity increasing or decreasing in any material way. The Investee Pools that the Registrant invests in have varying liquidity opportunities ranging from monthly to annually. The Registrant maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members. Redemption requests could be delayed due to liquidity constraints of Investee Pools. Capital Resources.There are no material commitments for capital expenditures as of the end of the latest fiscal period outside the Fund’s normal operating expenditures. Capital invested in the Fund has increased as investors continue to purchase interests in the Fund. The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. -11- Table of Contents Results of Operations.The Fund is a collective investment pool. The net assets of the pool continue to increase as new interests are issued. Performance of the Fund may vary considerably from one period to the next. Results may also vary considerably when compared to results from the same period in previous years. Investee Pool performance during the quarter ended September 30, 2007 coupled with ongoing operating expenses resulted in a net loss of 2.84% for Class A Units, a loss of 2.35% for Class B Units and a loss of 2.10% of Class E Units. Comparative performance for the quarter ended September 30, 2006 resulted in a net gain of 1.18% for Class A Units, a net loss of 0.04% for Class B Units and a net gain of 0.21% for Class E Units. Class A Units were first issued on August 1, 2006. Differences in these results may be attributable to general market conditions, the timing of the sale of units by class, and the fact that Class E Units have no management or incentive fees. The collective performance of the Investee Pools was positive during the nine months ended September 30, 2007 and September 30, 2006. Investee Pool performance coupled with ongoing operating expenses resulted in a net gain of 3.03% for the overall pool during the first nine months of 2007 and a net gain of 2.96% for the overall pool during the first nine months of 2006. The net gain for the Class A Units was 1.67%; the net gain for the Class B Units was 3.10%; and the net gain for the Class E Units was 4.49%. Comparative performance for the nine months ended September 30, 2006 resulted in a net gain of 1.18% for Class A Units, a net gain of 2.61% for Class B Units and a net gain of 4.08% for Class E Units. Class A Units were first issued on August 1, 2006. Differences in these results may be attributable to general market conditions. Off-Balance Sheet Arrangements.Not applicable. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools. The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow. The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools. Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets. Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results. See Form 10 “Item 1A. Risk Factors” for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector. The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector. The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. -12- Table of Contents September 30, 2007 Fair Value of Market Risk Sensitive Instruments Fair Value % of Total APM Hedged Global Commodity Fund, LDC $ 7,743,020 9.89% Aspect US Fund LLC 11,274,818 14.40% CFM Discus Fund LTD 3,787,363 4.84% FORT Global Contrarian, LP 15,162,715 19.36% Global Commodity Systematic LP 1,655,989 2.11% Grinham Diversified Fund (U.S.), LP 9,726,125 12.42% HFR MF Diversified Select Master Trust 15,622,200 19.95% Man-AHL Diversified II LP 5,071,443 6.47% Welton Global Capital Markets Fund, Ltd. 8,275,903 10.56% $ 78,319,576 100.00% Each Investee Pool establishes restrictions regarding when the Fund may withdraw its interests in the Investee Pool. A summary of the frequency of withdrawal opportunities is set forth below: Withdrawal Opportunities of Investee Pools Withdrawals Permitted APM Hedged Global Commodity Fund, LDC Quarterly Aspect US Fund LLC Monthly CFM Discus Fund LTD Monthly FORT Global Contrarian LP Monthly Global Commodity Systematic LP (A-2 Units) Monthly Global Commodity Systematic LP (B-2 Units) Annually Grinham Diversified Fund (U.S.), LP Monthly HFR MF Diversified Select Master Trust Monthly Man-AHL Diversified II LP Monthly Welton Global Capital Markets Fund, Ltd. Monthly Item 4.Controls and Procedures. The Managing Partner and the Chief Compliance Officer of the Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures. These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation, including the determination of the Managing Member that the Fund file an amended Form 10-Q for the quarter ended September 30, 2007, they concluded that, as of September 30, 2007, the Fund’s disclosure controls were not effective. The Managing Member has taken a number of steps, including reorganization of financial reporting responsibilities and enhanced internal review procedures, to correct any insufficient controls and procedures to ensure proper reporting of information to the Securities and Exchange Commission. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the registrant is a party or of which any of the registrant’s property is subject. Item 1A.Risk Factors. There have been no material changes from risk factors previously disclosed in response to Item 1A to Part 1 of the registrant’s Form 10. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From January 1, 2007 through September 30, 2007, a total of 230,387.07 Units were sold for the aggregate net subscription amount of $25,874,342. Units were only sold to "accredited investors" as that term is defined in Regulation D of the Securities Act of 1933, as amended (the "Securities Act"). Details of the sale of these interests are as follows: -13- Table of Contents Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 01/01/2007 Class A $ 392,300 3,728.71 $ 105.21 01/01/2007 Class B 1,046,950 9,427.88 111.05 02/01/2007 Class A 240,000 2,242.13 107.04 02/01/2007 Class B 2,424,087 21,424.27 113.15 02/01/2007 Class E 39,133 337.75 115.86 03/01/2007 Class A 331,000 3,192.41 103.68 03/01/2007 Class B 7,064,725 64,349.83 109.79 04/01/2007 Class A 395,000 3,889.15 101.56 04/01/2007 Class B 1,528,870 14,192.26 107.73 05/01/2007 Class B 1,091,411 9,754.74 111.89 05/01/2007 Class E 40,432 352.01 114.86 06/01/2007 Class A 110,000 1,018.64 107.99 06/01/2007 Class B 990,262 8,623.55 114.83 07/01/2007 Class B 7,674,978 65,643.72 117.24 07/01/2007 Class E 198,688 1,641.71 121.02 08/01/2007 Class A 179,000 1,662.96 107.64 08/01/2007 Class B 1,142,620 9,950.85 114.83 08/01/2007 Class E 5,000 42.15 118.63 09/01/2007 Class A 90,000 886.85 101.48 09/01/2007 Class B 889,886 8,205.50 108.45 $ 25,874,342 230,387.07 (b) Underwriters and Other Purchasers. The Units were not publicly offered. Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing. The Fund's Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Managing Member estimates that 90% or more of the Fund's assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts. All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund. The balance of the Fund's assets will be held in cash in the Fund's bank accounts and will be used to maintain liquidity to pay Fund expenses. The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members. The Managing Member will not commingle the property of the Fund with the property of any other person or entity. -14- Table of Contents Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 15, 2008 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer -15-
